Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed on March 25, 2022 has overcome the following
rejection/objections:
	102 rejection of claim 1.
	103 rejection of claims 2-4.
	Claims 1-4 have been amended.
	Claims 1-4 are still pending for consideration.

Allowable Subject Matter
Claims 1-4 are allowed.
Applicant’s arguments, see “Remarks” filed March 25, 2022, have been fully
considered and are persuasive. Therefore, the 35USC 102(a)(1) and 35USC 103(a) rejections have been withdrawn.
 The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is Arai (JP2002360545A). As explained in previous office action, Arai teaches most of the limitation of claim 1; however, Arai fails to disclose or reasonably suggest that “surface reflected light formed in a U shape on the hair at a periphery of a hair whorl and in a belt-like shape on the hair along a partline at a frontal region and at a parietal region, the surface reflected light being included in the head image” as now variously claimed.
Regarding claims 2-4 these claims depend directly or indirectly on an
allowable base claim and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668